PER CURIAM.
We reverse the adjudication of delinquency of defendant, a juvenile, based upon a finding that she committed criminal mischief involving damage to a coke machine. The evidence was that three persons, including defendant, were present when a coke machine fell over. One of them said, “Let’s get money out.” Thereafter, the defendant and another girl were seen running away. We conclude that the state’s evidence against defendant was insufficient. The evidence did not establish why the machine fell over; if it was pushed, by whom; or that it was damaged.
Reversed. Defendant shall be discharged.
RYDER, A.C.J., and LEHAN and PARKER, JJ., concur.